AppletoN, O. J.
The only relief sought to be obtained by this bill is by way of injunction. The bill, however, does not pray specifically for an injunction.
The law seems well established in such case. An injunction will not ordinarily be granted under a prayer for general relief. It must be specifically prayed for. Story on Eq. Plead., §41. The prayer for an injunction must not only be in the prayer for relief, but in the prayer for process. Wood v. Bradell, 3 Sim., 273. When «a bill prays for relief by way of injunction, but does not pray for the process *405of injunction, the process cannot be granted. Union Bank v. Kerr, 2 Maryland Chancery Decisions, 460.

Demurrer sustained-.

Cutting, WaltoN, Dickerson, DaNpoetii and Talley, J<T., concured.